Citation Nr: 1607166	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for low sperm count.

4.  Entitlement to service connection for a sigmoid polyp.

5.  Entitlement to service connection for squamous cell carcinoma of the left helix and basal cell carcinoma of the forehead and chest, also claimed as skin cancer.

6.  Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2006 and February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified before the RO's Decision Review Officer (DRO) in October 2007 and before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in November 2012.  Transcripts of both hearings are of record.

The Board has remanded these issues to the Agency of Original Jurisdiction (AOJ) on multiple occasions, most recently in November 2015.  The file has now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right ankle disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  "Low sperm count" is not a disability under the regulations administered by VA; the Veteran does not have an underlying diagnosed genitourinary disability that is etiologically related to service.  

2.  Sigmoid polyps, skin cancer, and thyroid cancer were not shown in service or for many years thereafter, and the most probative evidence is against a finding that these conditions are related to service, to include claimed exposure to radar emissions.

CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a genitourinary disorder manifested by low sperm count have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The requirements to establish entitlement to service connection for sigmoid polyp have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

3.  The requirements to establishing entitlement to service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The requirements to establish entitlement to service connection for thyroid cancer have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA-compliant notice was provided in an April 2006 letter.  

Regarding the duty to assist, the record includes service treatment records (STRs), service personnel records, post-service treatment records, and VA examination reports.  
  
The Board also notes that actions requested in the prior remands have been undertaken and that the remand directives were substantially complied with.  The Board notes that the remand instructions indicated that the requested VA opinions be provided by a gastroenterologist, urologist, endocrinologist and dermatologist,  in regard to the conditions claimed as being due to exposure to radar emissions.  The Board acknowledges that the opinions were instead provided by a physician specializing in occupational medicine.  That physician stated that part of the training received in that specialty included learning about the effects of radiation and its variants.  As the question being considered in this claim is the effect of occupational exposure to radar emissions, the Board finds a physician certified in occupational medication has equal or greater qualifications to provide such opinion than the specialists enumerated in the prior remand instructions.  Moreover, the specialist reviewed the claims file, considered the Veteran's reported exposure, and provided adequate rationale for the conclusions reached.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to   the Veteran, and the Veteran testified as to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include when the case was on appeal to the Court, nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease           or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that the claimed low sperm count, sigmoid polyp, skin cancer and thyroid cancer all developed after discharge from service but that all are due to exposure to radar emissions in service.

STRs show no indication of complaints related to sperm count or intestinal polyps.  Report of medical examination in October 1960, the time of the Veteran's separation from service, shows examination of the genitourinary system, skin, anus/rectum and abdomen/viscera to have been clinically "normal."

STRs include an entry dated in November 1957, showing the Veteran was treated for complaint of general malaise, fever,  headache, muscle and joint pain, rhinitis, cough and inability to sleep; the diagnosis at the time was influenza.  In April 1958 the Veteran was treated again for essentially identical symptoms, and the diagnosis was influenza of unknown type.  The Veteran asserts on appeal that these symptoms indicate radiation poisoning, citing treatise articles stating that early-stage radio-frequency (RF) exposure can cause symptoms resembling influenza.
  
The file contains a laboratory analysis apparently dated in December 1969 that shows a low sperm count.

The Veteran had a sigmoid polyp detected and removed by Dr. G.H. in May 1982.

The Veteran's sibling D.W.J. submitted a letter dated in December 1995 asserting that the Veteran wrote a letter to their mother, which D.W.J. also read, reporting that he had been "burned" by the ship's radar, which was accidentally turned on while the Veteran was working on the superstructure of the ship.  Similarly, acquaintance R.B.R. submitted a letter dated in February 1997 asserting the  Veteran had reported being exposed to radar emissions in service, and that the Veteran's family physician had attributed the Veteran's low sperm count to such exposure.

The Veteran's spouse submitted lay evidence in August 2006 asserting she and the Veteran had difficulty conceiving because of the Veteran's low sperm count; they eventually had one daughter but were unable to have any more children.  She and the Veteran essentially repeated this contention in hearings before the DRO and before the undersigned VLJ.  The Veteran and his spouse also testified to their belief that his sigmoid polyps were related to exposure to radar emissions in service, especially one occasion in which the Veteran was exposed to so much radar emission that his skin turned red.

Dr. C.T., a radiation oncologist, submitted a letter in November 2012 stating he had first treated the Veteran in 1995 after surgery for thyroid cancer.  The Veteran at the time described exposure to radar emissions in service and also described having had symptoms such as malaise, joint pains, skin redness and other flu-like symptoms.  At the time, Dr. C.T. minimized the relationship between radar emissions and thyroid cancer.  However, since then the Veteran developed multiple other ailments including diabetes, coronary artery disease, cataracts, glaucoma, malignant melanoma and other skin cancers.  The development of melanoma and other skin cancers convinced Dr. C.T that "there could indeed be a causative relationship between the two situations."  The development of these illnesses over the years  also fits into the latent period, and recent reports also attested to this causative relationship.

Dr. B.B. submitted a letter in the same month stating that she had been the Veteran's dermatologist for years, and that she concurred with Dr. C.T.'s assessment. 

The Veteran had a VA medical examination in November 2014, performed by a physician specializing in occupational medicine.  The examiner reviewed the claims file and noted diagnosis of "low sperm count" in 1962 and intestinal neoplasm in 2009.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner also reviewed the evidence regarding the Veteran's skin carcinomas and stated an opinion that none of the claimed disorders is related to exposure to radar emissions in service.  As rationale, the examiner stated that there is no medical evidence in literature, consensus in the medical community or evidence in this specific case that supports a causal connection between these disorders and radar exposure.  The examiner explained that radar exposure is different from exposure to ionizing radiation, which is a known carcinogen.  The examiner specifically disagreed with the opinions stated by Drs. C.T. and B.B., stating they were not based on scientific evidence.   

In August 2015 the VA physician cited above provided an addendum opinion asserting that he is a specialist in occupational medicine and is trained to know the effects of radiation and its variants.  The Veteran in this case was exposed to radar, but radar has not been shown to cause any long-term damage.  This is distinct from ionizing radiation, which is definitely dangerous at certain levels.  The physician reiterated that there is no medical evidence in literature, consensus in the medical community or evidence in this specific case that supports a causal connection between any condition and radar exposure.

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim. 

The VA examiner is a specialist in occupational medicine; thus, he has specialized expertise to respond to the questions presented in this case.  Moreover, he examined the Veteran and reviewed the claims file before providing his opinion, and provided an adequate rationale for the conclusions reached that was based on his expertise in this medical area.  As such, the Board finds the VA examiner's opinion to be entitled to great probative weight.  

Conversely, the opinion from Dr. C.T., with which Dr. B.B. concurred, was speculative in nature, noting that there "could indeed be a causative relationship between the two situations."  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); see also Bloom v. West,     12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Accordingly, the Board affords the opinion of Dr. C.T. and the concurring opinion by Dr. B.B., little probative weight.

Initially, the Board notes that "low sperm count" is a laboratory finding and not a disability for which service connection can be considered.  There is no medical evidence in this case that the Veteran had a genitourinary disorder at the time of his discharge from service, or that he has a current diagnosed genitourinary disability that is related to service and that results in low sperm count.   

The file shows the Veteran had one occurrence of sigmoid polyp in May 1982, which is more than 20 years after discharge from service.  There is no indication that such polyps have recurred.  Similarly, the file shows the Veteran's skin cancers developed in 1977 (per the Veteran's testimony) and thyroid cancer developed in 1995 (per Dr. C.T.'s letter).  

Thus, each of the claimed disorders became manifest many years after discharge from service, and the most probative medical opinion of record shows these disorders are not related to service, to include exposure to radar emissions therein.  

The Veteran has asserted in his correspondence and in his testimony that he believes his conditions were caused by exposure to radar emissions.  However, the etiology   of his claimed conditions is a complex medical question that is not within the competency of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board considers the medical opinion of the VA examiner, a specialist in occupational medicine, to be more probative than the lay opinion of the Veteran in regard to causation.  

Based on the evidence of record and analysis above, the Board concludes that the preponderance of the probative evidence is the claim.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for low sperm count is denied.

Service connection for a sigmoid polyp is denied.

Service connection for skin cancer, to include squamous cell carcinoma of the left helix and basal cell carcinoma of the forehead and chest, is denied.

Service connection for thyroid cancer is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is needed for the back and right ankle claims.

In his claim for service connection the Veteran asserted that in late 1958 he tore ligaments and tendons while carrying large cartons of ship's supplies.  There was  no physician aboard ship at the time, so a Medical Corpsman applied a cast without taking an    x-ray of the ankle.  The Veteran reports he stayed in the cast for 6-8 weeks.  Since then he had symptoms of pain radiating up the right leg to the buttock and low back.  He has subsequently made essentially the same assertions in his correspondence to VA and in his hearings October 2007 and November 2012 hearings.  The Veteran's spouse submitted a statement in August 2006 asserting she remembered the Veteran coming home on leave during service with his right leg in a cast.


Service treatment records (STRs) show no indication of complaint of injuries or pain in the lower back or right ankle.  The Veteran's separation examination in October 1960 shows clinical evaluation of the spine, feet, and lower extremities as "normal."

The Veteran presented to private podiatrist Dr. S.L. in January 2005 complaining  of right ankle pain and weakness.  The Veteran reported he had a significant right ankle injury in the Navy that resulted in severe ligamentous damage that should have been corrected by surgery at the time.  Clinical evaluation showed limited dorsiflexion, subtalar inversion and eversion; X-ray was negative for acute bony injury but showed osteoarthrosis that involved the ankle and the foot.  Dr. Lasday's diagnostic assessment some evidence of chronic arthritis that might be related to an old severe sprain.

The Veteran had a VA examination of the ankle in November 2014, performed by  a physician who reviewed the claims file.  The Veteran reported having worn an ankle cast for three months during service, and he complained of current ankle pain when walking; he also reported his ankle turns easily.  The examiner performed a clinical examination of the Veteran and diagnosed "ankle pain."  The examiner stated an opinion that the current disorder is not likely related to service; as rationale the examiner stated there is no evidence in STRs that the injury occurred or was treated.  However, the examiner did not address the Veteran's report of injury and his wife's recollection that he was in a cast.  Accordingly, the Board finds that an additional opinion is warranted.

Concerning the claim for service connection for a back disability, the record does not reflect a current diagnosis for a back disorder.  However, a November 2011 VA treatment report indicated the Veteran reported seeing a non-VA chiropractor.  Records from the chiropractor should be requested on remand.  

Additionally, as the Veteran has claimed the back disorder as secondary to the right ankle condition, those claims are intertwined. 


Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the name and address       of the private chiropractor that has treated his back complaints.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of records contained in the claims file.  In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.

2. Send the claims file to VA podiatrist for review to obtain an opinion concerning the Veteran's claim for service connection for a right ankle disability.  If further examination is deemed necessary to respond to the question, one should be scheduled.  Following review of the claims file, the podiatrist should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the current right ankle disability is related to service.  In rendering the opinion, the podiatrist may assume for the sake of argument that the Veteran suffered an injury to the right ankle in service.  The examiner should provide a rationale for the opinion provided.

3. After completing any additional development deemed necessary, readjudicate the issues on appeal in light   of any additional evidence added to the record assembled for appellate review.  If the claims remain denied, furnish the Veteran and his representative an SSOC and provide them an opportunity to respond.  Then, return the case to the Board for further appellate consideration, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


